                       IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF UTAH

SHAWN MOLL,
                                                   MEMORANDUM DECISION &
                       Plaintiff,                  DISMISSAL ORDER

v.

STATE OF UTAH et al.,
                                                   Case No. 2:19-CV-101-CW
                       Defendants.
                                                   District Judge Clark Waddoups


       Plaintiff, Shawn Moll, has not responded to the Court’s August 2, 2019 order to within

thirty days show cause why his case should not be dismissed for failure to comply with the

Court's orders to submit his certified six-month inmate account statement. (ECF No. 11.) Indeed,

the Court’s most recent order was returned to sender, marked, “REFUSED UNABLE TO

FORWARD.” (ECF No. 12.) Plaintiff has not since updated his address with the Court.

       IT IS THEREFORE ORDERED that Plaintiff's complaint is DISMISSED. This action is

CLOSED.

       DATED this 7th day of October, 2019.


                                            BY THE COURT:




                                            CLARK WADDOUPS
                                            United States District Judge
